HAZEL, District Judge.
The complaint avers, among other things, that the defend-, ant defrauded his mother by fraudulently obtaining a conveyance from her to him of certain of her property. In the action tried in the state court before Judge Crosby, the averment was substantially proven, and the court found that the defendant had deceived his mother, who had implicit confidence in him, and had misled her by false representations and promises which caused her to transfer certain properties to him, and defendant was required to turn over to his mother certain moneys and a bond and mortgage, which he has unlawfully refused to do.
The record, in my opinion, discloses a debt which is not dischargeable in bankruptcy, for in its creation the defendant perpetrated a willful and malicious injury to person and property, and his act was within the exception of section IT of the Bankruptcy Act (11 USCA § 35). Accordingly, the bankrupt is not entitled to an injunction restraining plaintiff, in the state court action, from issuing a body execution and arresting the bankrupt.
The temporary restraining order is vacated.